PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of June 19, 2006, the Court'has determined that the order expressly identified in the appellant’s notice of appeal, the January 11, 2006, Order Denying Motion for Appointment of Counsel, is not an appealable order. Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
However, the Court notes the appellant’s earlier appeal of the October 10, 2005, Order on Defendant’s Motion to Vacate, in case number 1D05-5521, which was dismissed for failure to pay the filing fee. To the extent that the appellant is seeking review of the earlier order, this dismissal is without prejudice to the appellant to move to reinstate the earlier appeal.
ERVIN, WEBSTER, and THOMAS, JJ., concur.